 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6   IVAN LEE MATTHEWS,                                Case No. 3:19-CV-0221-MMD-CLB
 7                       Plaintiff,                     ORDER
 8           v.
 9   WILLIAM REUBART,
10                Defendant.
     ____________________________/
11
12          On June 1, 2021, defendants filed a motion for summary judgment (ECF No. 12).
13   Plaintiff was given notice of the motion pursuant to the requirements of Klingele v.
14   Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.
15   1998) (ECF No. 16). To date, plaintiff has failed to file an opposition.
16          The court will sua sponte grant plaintiff one final extension of time to Monday,
17   July 19, 2021 to file an opposition to the motion for summary judgment. No further
18   extensions of time shall be granted. If plaintiff fails to file an opposition, the motion will
19   be submitted to the court for decision.
20          IT IS SO ORDERED.
21                   July 6, 2021
            DATED: _____________________
22                                              ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
